                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS


LAURA K. CAMPBELL, on behalf of herself
and all others similarly situated,                              Plaintiff

v.

MICHAEL A. JACOB, II; JACOB LAW
GROUP, PLLC; JEFFERSON CAPITAL
SYSTEMS, LLC,                                                   Defendants


                         Consolidated Case No. 4:19-cv-179-JM


JEANNETTE WELCH, on behalf of herself and
all others similarly situated,                                  Plaintiff

v.

MICHAEL A. JACOB, II; JACOB LAW
GROUP, PLLC; MIDLAND FUNDING, LLC;
MIDLAND CREDIT MANAGEMENT, INC.                                 Defendants


                          Consolidated Case No. 5:19-cv-105


LILLIE BROWNLEE, on behalf of herself and
all others similarly situated,                                  Plaintiff

v.

MICHAEL A. JACOB, II; JACOB LAW
GROUP, PLLC; MIDLAND FUNDING, LLC;
MIDLAND CREDIT MANAGEMENT, INC.                                 Defendants

.
                          Consolidated Case No. 4:19-cv-208
BETTY JOHNSON, on behalf of herself and all
others similarly situated,                                                        Plaintiff

v.

MICHAEL A. JACOB, II; JACOB LAW
GROUP, PLLC; MIDLAND FUNDING, LLC;
MIDLAND CREDIT MANAGEMENT, INC.                                                   Defendants.


                              Consolidated Case No. 4:19-cv-267


                                            ORDER

       Pending is Plaintiffs’ joint motion to dismiss. (Docket # 110). For good cause shown,

the motion is GRANTED. All claims and causes of action against all defendants are hereby

dismissed with prejudice with each party to bear their own costs and fees. The Clerk is directed

to close each case.

       IT IS SO ORDERED this 7th day of January, 2020.




                                                    ___________________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
